Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1, line 7 recites, “and opening” and should be --an opening--.
Claim 10, line 2, recites, “as the slidable cutter moved therealong” and should be--- as the slidable cutter is moved therealong--.
Claim 11, “is applied to roll dispensed stock” should be – to the roll dispensed stock--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6, lines 1-3 recites, “wherein the slidable cutter has a biased position where the base portion does not extend through the support wall and is movable by application of force against the top portion to extend the bottom portion through the support wall”.  The two clauses are not properly separated and as such appears that the statement “is movable by an application of force” is referring back to the “biased position”. 
Claim 6 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 6 recites, “the bottom portion automatically returning to the biased position when the base portion is not retained by the support wall”.  The support wall not retaining the base portion is not the feature which causes the automatic return to the biased position. It is the removal of the application of force.   If in claim 1, the base portion is retained below the support wall, and now claim 6 claims that the base portion has a biased positioned in which it does not extend through the support wall, but then it movable by force to extend through the bottom portion?  More details or 
Claim 7, depends from claim 7.  It appears that Applicant meant for claim 7 to depend from claim 6, but it cannot be ascertained at this time. 
Claim 7 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 7 recites, “wherein the lid is elastically deformed when the top portion of the slidable cutter is positioned above the lid, the base portion is retained below the support wall, and the blade portion extends through the first and second slots.”  This implication of this statement is missing the context that this “elastically deformed position” occurs after an application of force is applied to the cutter.  
Claim 8 recites, “wherein an aperture proximate the slots is configured to receive the base portion of the slidable cutter.”  It is not understood, how the aperture is being considered proximate to both slots, especially as shown in Figure 8, when the lid is in an open configuration. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Baker (U.S. Patent 4,156,382). As best understood, Baker discloses a roll dispensed stock container, comprising: a body including a front wall, a rear wall, a bottom wall, and first  and second side walls (fig. 2) forming an enclosure to receive a roll of roll-dispensed stock (e.g. 20); a support wall (top wall) joined to a top edge of the front wall and the first and second side walls, the support wall having a first slot (annoated below) extending therealong; 
a lid (hinged lid 12) hingedly joined to a top edge of the rear wall having a second slot (24) extending therealong, the lid extending over the support wall and covering and opening (space between 12 and 10) for dispensing the roll dispensed stock from the enclosure when positioned in a closed configuration; and a slidable cutter (36) movable along the first and second slots and having a top portion (36), a base portion (34/36), and a blade portion (38) disposed therebetween, the top portion of the slidable cutter positioned above the lid (fig. 2), the base portion (34/36) retained below the support wall (fig. 2) and the blade portion (38) extending through the first and second slots, such that the lid (12) is positioned against the support wall (top wall ) and the roll dispensed stock is positioned therebetween during cutting (fig. 2); the slidable cutter positionable at an 

    PNG
    media_image1.png
    686
    796
    media_image1.png
    Greyscale

In regards to claim 2, Baker discloses wherein the rear wall (back wall) has a greater height than the front wall (forward wall) and the support wall (top wall) is disposed at an angle thereto (90 degree angle).
In regards to claim 3, Baker discloses wherein the opening (between 12 and 10) is positioned between the top edge of the rear wall (back wall ) and the support wall (top wall).

In regards to claim 9, Baker disclsoes wherein the aperautre (30) extends through the support wall (as annotated).
In regards to claim 10, Baker discloses wherein the first slot () is sized to accommodate the blade portion (44) and to retain the base portion under the support wall (20) as the slidable cutter moved therealong. 
In regards to claim 11, Baker discloses wherein the lid (12) is held against the support wall (top wall) and pressure is applied to roll dispensed stock positioned there between during cutting.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable Baker (U.S. Patent 4,156,382). Baker does not disclose a first fixation strip on the support wall or a second fixation strip on the support wall.   Rather Baker discloses a fixation strip 22 on the lid and a wire heater 16 on the support wall.   The difference between Baker and the claimed invention therefore being an inversion of the heater and fixation strip and the In re Einstein, 8 USPQ 167 and that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  It would have been obvious to one having ordinary skill in the art to have tried reversing the heater and fixation strip and to have formed the strip out of several pieces as held to be involving only routine skill in the art. 

Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA M LEE/Primary Examiner, Art Unit 3724